This was a suit to recover damages occasioned by a collision between the libelant's vessel, the schooner San Louis, and the schooner Catharine, which occurred on the evening of April 21, 1852. about 25 miles south of Sandy Hook. The Ran Louis was bound from New York to Philadelphia with a cargo of stone, and was closehauled on her starboard tack, steering S. or S. by TV., and about four or five miles from shore, the wind being aboitt S. TV. by TV., and the night clear enough to distinguish vessels at about a mile distant. She had a look-out and a man at the wheel, but no light. The Cath-arine was bound into New York on her larboard tack, with a free wind, with no lookout, but with a light, and just before the collision there had been no one at the wheel; and she did not discover the San ■ Louis till she was within half a mile.- Held, that under these circumstances, and under the rules *678of navigation laid down by the United States supreme court, in the case of St. John v. Pain, 10 How. [51 U. S.] 557, it was the duty of the Catharine to have avoided the collision, and that no fault was discoverable on the part of the San Louis. Decree for the libelants, with a reference to ascertain their damages.
[NOTE. The decree was affirmed by the circuit court, on claimant’s appeal. They then too-k an appeal to the supreme court, where the decree was reversed. The supreme court found on the evidence that the San Louis lufEed on first seeing the Catharine, thus violating her duty to hold her course, and placing herself in fault; but that the Catharine was also in fault for failing to keep a lookout; and that the damages should be divided between them. The Catharine v. Dickinson, 17 How. (5S U. S.) 170.]